Citation Nr: 0905694	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip condition, 
to include as secondary to service-connected bilateral 
degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the benefit sought on appeal.  The appellant, who 
had active service from March 1967 to December 1970, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The Board remanded the case for further development in 
December 2007 and requested an expert medical opinion 
regarding one of the medical issues in this case in October 
2008.  The requested development has been completed; and the 
case has been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A right hip disorder did not manifest in service, and is 
not shown to be causally or etiologically related to service 
or to a service-connected disability.  


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
service, and has not been shown to be proximately due to or 
the result of a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for a right hip condition, to include as 
secondary to his service-connected bilateral degenerative 
joint disease of the knees (hereinafter referred to as a 
"right hip disorder"), the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this regard, the Board finds that a letter dated in January 
2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his right hip disorder 
claim.  In addition, the January 2008 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although 
the January 2008 letter was not sent prior to the initial 
adjudication of the appellant's claim, the Board finds that 
the belated notice was not prejudicial to the appellant since 
he was provided adequate notice, his claim was readjudicated, 
and the appellant was provided a Supplemental Statement of 
the Case explaining the readjudication of his claim in March 
2008. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].



In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In this regard, the record reveals 
that the appellant was afforded several VA examinations in 
connection with his claim. 38 C.F.R. § 3.159(c)(4).  In 
addition, the Board requested an expert medical opinion in 
October 2008 addressing one of the medical questions in this 
case; and such an opinion was associated with the claims file 
in November 2008.  



Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
January 2008 letter from the RO to the appellant.  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's service connection claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

The appellant is currently service-connected for degenerative 
joint disease of the right and left knees. May 1971 rating 
decision.  In this appeal, he seeks service connection for a 
right hip disorder that he contends developed either as a 
direct result of hip trauma incurred during his service 
duties or secondary to his service-connected bilateral knee 
degenerative joint disease. August 2004 statement in support 
of claim.  Thus, the appellant seeks service connection for 
his right hip disorder on either a direct or a secondary 
basis.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection on a 
direct basis, a claimant must generally submit: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


        

1.  Service connection on a direct basis 

The evidence in this case shows the appellant has been 
diagnosed with bursitis of the right hip secondary to a 
"right-sided limp." August 2005 private medical opinion.  
This evidence fulfills the requirements of the first element 
required to establish service connection.  In this regard, 
the Board observes that a January 2007 VA medical opinion 
contained in the claims file indicates that the appellant's 
right-sided limp is due to pain in the appellant's right hip 
caused by an old avulsion injury to the right Sartorius 
muscle.  As such (as will be explained in more detail below), 
the medical question ultimately before the Board is whether 
the appellant's old avulsion injury to the right Sartorius 
muscle is more likely than not related to the appellant's 
period of service, to specifically include any trauma the 
appellant may have experienced in service.  

In regards to the second element necessary to establish 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
the appellant's service treatment records do not reflect any 
treatment or diagnoses pertaining to his right hip.  The 
appellant does not dispute the lack of information contained 
in his service records.  Rather, he argues that this lack of 
evidence is essentially due to his participation in combat-
type situations he relates to his current hip diagnosis.  
Specifically, the appellant reports that he was a medical 
evacuation corpsman during service; and that he was involved 
in several helicopter crashes during the performance of his 
duties in Vietnam that he believes resulted in injuries to 
his right hip. April 1971 VA examination report; October 2005 
statement with VA-Form 9; November 2005 VA orthopedic 
examination report; December 2005 statement with medical 
authorization.  While the appellant's service treatment 
records do not document his participation in any crashes, at 
least one record notes that the appellant was on flying 
status.  In addition, the appellant's personnel records 
contained in the claims file reveal that he served on active 
duty from March 1967 to December 1970; that his military 
occupation specialty was as a field medical service 
technician; that he served in Vietnam; and that he received 
the Purple Heart. See DD-Form 214.   

The Board observes that for injuries alleged to have been 
incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof regarding events that occurred during combat. 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either the 
existence of a current disability or nexus between that 
disability and service, both of which generally require 
competent medical evidence. See generally, Brock v. Brown, 10 
Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

In this case, the Board finds that the appellant's receipt of 
the Purple Heart Medal would qualify him for application of 
the relaxed evidentiary standard of proof pursuant to 38 
U.S.C.A. § 1154(b), to the extent that the Board assumes for 
the sake of this appeal that the appellant's combat duties 
involved his participation in several helicopter crashes.  
The Board notes further that regardless of the appellant's 
status under 38 U.S.C.A. § 1154(b), the appellant would be 
entitled to the presumption of his involvement in several 
helicopter crashes under another subsection of 38 U.S.C.A. § 
1154, namely § 1154(a). See 38 U.S.C.A. § 1154 (a) (in each 
case where a veteran is seeking service connection for a 
disability, due consideration is also supposed to be given to 
the places, types, and circumstances of such appellant's 
service as shown by such appellant's service record, the 
official history of each organization in which such veteran 
served, such veteran's medical records, and all pertinent 
medial and lay evidence).  Therefore, the Board finds that 
the second element needed for direct service connection has 
been met.  As such, the dispositive factor in the analysis of 
this claim is whether the third element required to establish 
service connection (medical evidence of a nexus between the 
current disability and the in-service disease or injury) has 
been fulfilled.  

Turning to the third element needed for service connection, 
the Board observes that the appellant's post-service medical 
records first appear to document complaints of hip pain in 
August 1987 after the appellant underwent an anterior 
cervical fusion during which he had a right iliac crest bone 
harvest. August 1987 private medical records.  The only post-
service medical records contained in the claims file dated 
prior to August 1987 consist of private medical records dated 
in July 1970 and an April 1971 VA examination report in which 
the appellant reported complaints of bilateral knee pain and 
problems.  There are no notations in these records pertaining 
to right hip problems or pain. 

Additional post-service medical records contained in the 
claims file consist of a September 2004 VA orthopedic 
examination report that references the appellant's complaints 
of bilateral hip pain that he reported began subsequent to 
the development of his knee pain. September 2004 VA 
examination report, p. 2.  However, the appellant's physical 
examination at that time focused on his knee complaints; and 
the examiner failed to diagnosis any hip disorder at that 
time. Id., pgs. 2-3; see also November 2005 VA orthopedic 
examination report (the appellant was examined in 
relationship to his lumbar spine problems; no hip diagnosis 
was  provided).  

Thereafter, the appellant was seen by F.M.R., M.D., in August 
2005.  At that time, the appellant reported that he had 
experienced bilateral knee, hip and back pain since being 
involved in a helicopter crash during service. August 2005 
letter from Dr. R., p. 1.  Subsequent to performing a 
physical examination and taking x-rays of the appellant's 
back and knees, Dr. R. diagnosed the appellant with bursitis 
of the right hip that he opined was probably secondary to a 
right-sided limp. Id.  VA medical records dated from 
September 2005 to October 2005 reflect the appellant's 
continued complaints of hip "aches." VA medical records 
dated from September 2005 to November 2006.
  
In light of the above-referenced evidence, the appellant was 
afforded a VA examination in January 2007. January 2007 VA 
examination report.  After performing a physical examination 
and reviewing the appellant's claims file, the VA examiner 
ultimately diagnosed the appellant with a "painful right hip 
with [a] normal physical examination." Id., p. 4.  However, 
in doing so, the examiner reported that a right hip x-ray 
taken in conjunction with the appellant's examination 
revealed an old avulsion injury of the Sartorius muscle, 
without any bony abnormality. Id.  In providing a medical 
opinion about the appellant's right hip, the VA examiner 
opined that the appellant's right hip disorder was not likely 
due to or related to the appellant's service-connected right 
knee disability.  Rather, he opined that the appellant's 
right-sided limp was due to pain in his right hip with the 
old avulsion injury of the Sartorius muscle. Id.  However, 
the VA examiner failed to render an opinion as to whether the 
appellant's avulsion injury, as noted in the x-ray from 
January 2007, is directly related to the appellant's period 
of active service.  

In light of the January 2007 examiner's failure to address 
the medical question in this case on a direct basis, the 
Board sought an addendum opinion from the examiner as to 
whether it is at least as likely as not that the appellant's 
current right hip disorder (diagnosed as old avulsion injury 
of the Sartorius muscle) is directly related to an event, or 
series of events, which took place during his period of 
active service. December 2007 BVA decision.  Such an addendum 
opinion was provided in February 2008.  However, the Board 
found the February 2008 VA addendum opinion insufficient for 
adjudication purposes since the examiner clearly based her 
opinion upon a lack of medical evidence contained in the 
appellant's service file.  The fact that the appellant's 
service medical records are silent in regards to complaints, 
treatment or diagnoses of a right hip problem in service is 
not dispositive in this case since the evidence reveals (as 
discussed above) that the appellant participated in combat.  
In light of its insufficiency, the Board sought an expert 
medical opinion exclusively in regards to the appellant's 
claim of entitlement to service connection for a right hip 
disorder on a direct basis. October 2008 BVA request.  

In seeking an expert medical opinion, the Board specifically 
posed the medical question as to the likelihood of whether 
the appellant's old avulsion injury to the right Sartorius 
muscle is related to his period of service, to specifically 
include any trauma the appellant may have experienced as a 
result of his combat duties. Id.  
The Board noted in its request the relaxed standards under 
38 U.S.C. annotated § 1154(a) and 1154(b); and essentially 
requested that the medical expert from whom a VHA opinion was 
sought assume that the appellant was involved in several 
helicopter crashes during his participation in combat 
operations in service, as reported in the appellant's written 
statements and during several other VA examinations of 
record.  However, the examiner was asked to also consider the 
appellant's statements in that they indicate the appellant 
did not immediately experience hip symptomatology following 
the helicopter accidents; rather, this symptomatology 
manifested later. Id.  

In response to the Board's request, an expert medical opinion 
was associated with the claims file in November 2008.  In 
addressing the medical question posed by the Board, the 
examiner reviewed the appellant's claims file and his service 
treatment records.  In doing so, he pointed out several 
instances where the appellant reported experiencing right hip 
pain.  In addressing this pain, the examiner basically 
reported that avulsion of the anterior/superior iliac spine 
(Sartorius avulsion) is a known complication of tricortical 
iliac crest bone graft harvesting.  In his opinion, "while 
this (the harvesting) is a more likely cause for the 
appearance (of the old avulsion injury) seen on the right hip 
x-ray, certainly avulsion of the anterior/superior iliac 
spine could occur as a result of helicopter accidents.  
Therefore, considering the above, I cannot resolve this issue 
without resort to mere speculation." November 2008 expert 
medical opinion.  

While the November 2008 medical opinion indicated that an 
avulsion injury to the anterior/superior iliac spine 
"could" occur as a result of a helicopter accident or 
accidents, the opinion indicates that the more likely cause 
of the appellant's old avulsion injury was his 1987 
tricortical iliac crest bone graft harvesting.  As the 
examiner stated, it would be entirely speculative to find 
that the appellant's particular avulsion injury resulted from 
his helicopter incidents in service rather than his 1987 
crest bone graft harvesting since Sartorius avulsion is a 
known complication of crest bone graft harvesting.  The law 
does not permit service connection based upon speculative or 
conjectural medical opinions on etiology. See 38 C.F.R. § 
3.102; Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to well-ground cause of death claim).  

Thus, while the appellant has been diagnosed with bursitis of 
the right hip related to the old avulsion injury of the right 
hip, the more persuasive medical evidence of record indicates 
that the appellant's avulsion injury resulted from his August 
1987 bone harvest rather than the injuries he is assumed to 
have experienced during his period of service.  As such, the 
Board finds that the appellant's right hip disorder did not 
manifest in service and is not otherwise causally related to 
the appellant's service.  Service connection on a direct 
basis must therefore be denied.    

        2.  Service connection on a secondary basis

As set forth above, while post-service medical records in 
this case reveal the appellant's complaints of right hip pain 
and his current diagnosis of bursitis of the right hip, none 
of these records reference a medical opinion that links the 
appellant's right knee disorder to his service-connected 
bilateral knee degenerative joint disease.  In fact, the only 
evidence addressing the issue of causal connection on a 
secondary basis is the January 2007 VA medical opinion in 
which the examiner opined that the appellant's right hip 
disorder was not likely due to the appellant's service-
connected knee disability. January 2007 VA examination 
report.  Although secondary service connection can also be 
granted in cases where the evidence shows that a nonservice-
connected disorder has been aggravated by a service-connected 
disability, the Board finds that service connection in this 
case is not warranted on this basis since the January 2007 
examiner also stated that she found it unlikely that the 
appellant's right hip disorder was related to the appellant's 
service-connected knee disability. Id.  Rather, she felt that 
the appellant's right hip disorder was directly related to 
his old avulsion injury of the Sartorius muscle. Id.  

After thoroughly reviewing the claims file, the Board finds 
the January 2007 VA medical opinion to be dispositive in its 
analysis of this secondary service connection claims since it 
is the only competent evidence of record addressing the 
claimed relationship between the appellant's right hip 
disorder and his service-connected knee disability.  
Therefore, the Board finds the VA medical opinion not only to 
be persuasive and credible, but uncontroverted.  As such, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection on a 
secondary basis; and the appeal must be denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for a right hip condition is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


